Citation Nr: 0828483	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which declined to reopen the veteran's claim for 
entitlement to service connection for his right below the 
knee amputation, and denied entitlement to service connection 
for left knee, left ankle, bilateral hip and low back 
conditions, all as secondary to his right below the knee 
amputation.  

In June 2001, the veteran testified at a hearing before a 
Decision Review Officer (DRO hearing); a copy of the 
transcript is associated with the record.  

In an October 2001 decision and remand, the Board reopened 
the veteran's claim for service connection for his right 
below the knee amputation and remanded the issues of service 
connection for his left ankle, left knee, bilateral hip and 
low back conditions for further development.  

In September 2003, the Board once again remanded the claim to 
obtain records from the Social Security Administration (SSA).  

In a June 2005 decision and remand, the Board denied service 
connection for the veteran's right below the knee amputation 
and granted service connection for the veteran's left knee, 
left ankle and bilateral hip disorders, which were found to 
be directly related to service.  As this is considered a 
grant in full for service connection for these issues, they 
are no longer part of this appeal.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Board remanded 
the issue of service connection for a low back disorder, and 
in a January 2007 decision, the Board denied service 
connection for a low back disorder.
 
The appellant appealed the January 2007 Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court issued an order granting a 
March 2008 Joint Motion for Partial Remand (Joint Motion), 
vacating and remanding the Board's January 2007 decision.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.
 
REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  On remand, the AOJ 
must provide such notice.

In June 2005, the Board remanded the issue of service 
connection for his low back disorder for further development 
in order to evaluate whether the veteran's low back disorder 
was related directly to the veteran's military service or 
some incident therein, to include an in-service right ankle 
injury.  

The veteran's service treatment records contain an August 
1971 report of a right ankle injury sustained when his right 
ankle was caught between two pallets.  X-ray reports revealed 
no apparent fracture and the veteran was placed in a cast, 
put on light duty for three weeks and given a cane to 
ambulate.  These records do not indicate any low back 
problems.  In fact, there are no other previous or subsequent 
service treatment records that reflect any injury, disease, 
reports of pain or treatment of the veteran's low back.  His 
separation examination does not indicate any low back 
disorder.  

A January 2002 VA joints examination report reflected that 
the veteran stated that his low back pain began 10 years 
prior, which would mean his back pain began in 1992.  The 
examiner indicated that the veteran had x-rays taken of his 
back one year prior that had shown degenerative changes.  
After a review of the record and examination, the examiner's 
impression was that the veteran's chronic low back pain was 
secondary to his minimal degenerative arthritis, with no 
progression.  The examiner did not provide a link between the 
veteran's low back condition and his active duty.

An August 2005 VA examiner reported that the veteran had been 
seen in February 2004 for a "catch" in the low back of a 
short duration.  The examiner indicated that, during the 
examination, the veteran was in severe back pain with extreme 
trunk limitations.  His impression was acute and subacute low 
back strain with a high grade of severity and disability 
associated with major limitations in ranges of motion in the 
lumbar spine which, according to the records at least, was of 
short duration, and a problem in calendar year 2005 that 
really did not appear in its present form at any time prior.  
The examiner opined that to say that the original in-service 
crushing injury of the right ankle is the source of today's 
back problem as a late residual does not appear rational in 
view of the information noted above, and that it is less 
likely than not that the current back pain is related to the 
right ankle injury.

The Court, in its March 2008 Order, granted the Joint Remand 
vacating the Board's January 2007 decision because the VA 
examination that the Board used as its basis for denial of 
service connection for the veteran's back disability appeared 
to be based upon incomplete information.  Specifically, the 
January 2007 examiner stated that the record showed only a 
single reference to lumbar spine problems in August 2005; 
however, the claims folder contains a January 2002 VA joints 
examination report which reflected that the veteran stated 
that his low back pain began 10 years prior.
 
The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The appellant is seeking 
service connection for a back condition.  The Board finds 
that, in order to best fulfill the duty to assist, the 
veteran should be afforded another examination in order to 
obtain an opinion as to whether it is as likely as not that 
his current back condition is a result of his time in active 
duty.  The examiner must note that all of the evidence in the 
veteran's claims file has been reviewed and must include this 
information in the rationale for the required opinion.  In 
particular, the examiner should address the veteran's January 
2002 VA joints examination report and his statements that his 
back pain had begun 10 years prior.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must send the appellant a 
corrective notice that explains the 
information and evidence not of record 
needed to establish an initial disability 
rating and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should make arrangements for 
the appellant to be afforded an 
examination, by an appropriate 
specialist, to ascertain whether the 
appellant's current back disability is 
etiologically related to his active duty 
service.  All indicated tests or studies 
deemed necessary for accurate assessments 
should be done.  The claims file, the 
Joint Remand and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the appellant's current back 
disability is etiologically related to 
his time in active duty and (2) if 
arthritis is present, whether it is at 
least as likely as not (50 percent or 
more probability) that the appellant's 
arthritis manifested within one year of 
service.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim for service connection for a back 
disability.  If any determination remains 
unfavorable to the appellant, he and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examination without good cause may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2007).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


